FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X 2Q14 Earnings Release São Paulo, Brazil, July 23, 2014 – GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the second quarter of 2014. The comments refer to the consolidated results of the Group or of its business units. Consolidated Total net sales revenue increases 13.4%, or 9.5% on a same-store basis Adjusted Net Income advances 26.3%, with net margin improving 30 basis points Revenue growth was driven by the performance of the Food businesses and Nova Pontocom. In the last 12 months, 116 new stores were opened; Adjusted EBITDA grew 21.1% to R$1.155 billion, with adjusted EBITDA margin of 7.6%, increasing 50 basis points from 2Q13, due to margin gains at Via Varejo as well as Multivarejo. Food Businesses (Multivarejo + Assaí) Solid performance of Multivarejo and Assaí with net sales revenue growth of 14.5%, or 8.3% on a same-store basis Adjusted net income advances 31.0%, with adjusted net margin expanding 40 basis points Gross margin impacted mainly by the higher contribution to sales by Assaí; Total operating expenses as a ratio of net revenue decreased from 21.7% in 2Q13 to 18.2% in 2Q14; Adjusted EBITDA increased 20.1% to R$615 million, with margin of 7.3%, compared to 7.0% in 2Q13. Via Varejo and Nova Pontocom Adjusted EBITDA growth of 22.3% with EBITDA margin expansion of 60 basis points Net sales revenue growth of 12.0% to R$6.791 billion; The increase in operating expenses lagged sales revenue growth in the period due to continued efficiency gains at Via Varejo; Adjusted net income of R$183 million, up 20.9% from 2Q13. Consolidated Food Businesses Via Varejo + Nova Pontocom (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ Gross Revenue 16,869 14,950 12.8% 33,506 29,964 11.8% 9,133 8,014 14.0% 7,736 6,936 11.5% Net Revenue 15,203 13,411 13.4% 30,212 26,821 12.6% 8,412 7,349 14.5% 6,791 6,062 12.0% Gross Profit 3,949 3,532 11.8% 7,708 7,041 9.5% 2,073 1,840 12.7% 1,876 1,692 10.8% Gross Margin 26.0% 26.3% -30 bps 25.5% 26.3% -80 bps 24.6% 25.0% -40 bps 27.6% 27.9% -30 bps Total Operating Expenses (2,884) (2,941) -2.0% (5,619) (5,607) 0.2% (1,528) (1,598) -4.4% (1,356) (1,344) 0.9% % of Net Revenue 19.0% 21.9% -290 bps 18.6% 20.9% -230 bps 18.2% 21.7% -350 bps 20.0% 22.2% -220 bps EBITDA 1,090 609 79.1% 2,139 1,471 45.4% 558 253 121.0% 532 356 49.3% EBITDA Margin 7.2% 4.5% 270 bps 7.1% 5.5% 160 bps 6.6% 3.4% 320 bps 7.8% 5.9% 190 bps Adjusted EBITDA 1,155 953 21.1% 2,232 1,829 22.0% 615 512 20.1% 540 441 22.3% Adjusted EBITDA Margin 7.6% 7.1% 50 bps 7.4% 6.8% 60 bps 7.3% 7.0% 30 bps 7.9% 7.3% 60 bps Net Financial Revenue (Expenses) (361) (300) 20.5% (700) (554) 26.4% (143) (129) 10.3% (219) (170) 28.3% % of Net Revenue 2.4% 2.2% 20 bps 2.3% 2.1% 20 bps 1.7% 1.8% -10 bps 3.2% 2.8% 40 bps Company's Net Profit 358 77 365.7% 697 352 97.8% 182 (18) - 176 95 84.7% Net Margin 2.4% 0.6% 180 bps 2.3% 1.3% 100 bps 2.2% -0.3% 250 bps 2.6% 1.6% 100 bps Adjusted Net Income 407 323 26.3% 770 610 26.1% 224 171 31.0% 183 152 20.9% Adjusted Net Margin 2.7% 2.4% 30 bps 2.5% 2.3% 20 bps 2.7% 2.3% 40 bps 2.7% 2.5% 20 bps (1) Totals and percentage changes are rounded off and all margins were calculated as percentage of net revenue. (2) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (3) Earnings before interest, taxes, depreciation and amortization. (4) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. (5) Adjusted Net Income by excluding the Other Operating Revenue (Expenses), so it eliminates nonrecurring expenses, revenues and other nonrecurring items. Sales Performance Gross Sales Net Sales (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ 2Q14 2Q13 Δ 1H14 1H13 Δ Consolidated 16,869 14,950 12.8% 33,506 29,964 11.8% 15,203 13,411 13.4% 30,212 26,821 12.6% Food Businesses 14.0% 11.6% 14.5% 13.0% Multivarejo 7,034 6,456 9.0% 13,996 13,208 6.0% 6,465 5,915 9.3% 12,893 12,020 7.3% Assaí 2,099 1,558 34.7% 4,070 2,985 36.4% 1,947 1,434 35.8% 3,778 2,738 38.0% Nova Pontocom 37.8% 45.5% 35.1% 43.4% Via Varejo 7.0% 6.5% 8.0% 6.9% Gross 'Same-Store' Sales Net 'Same-Store' Sales 2Q14 1H14 2Q14 1H14 Consolidated 9.0% 7.7% Consolidated 9.5% 8.5% By category By category Food 9.1% 5.5% Food 9.7% 6.9% Non-Food 9.0% 9.4% Non-Food 9.3% 9.7% By business By business Multivarejo + Assaí 7.8% 5.2% Multivarejo + Assaí 8.3% 6.5% Nova Pontocom 37.8% 45.5% Nova Pontocom 35.1% 43.4% Via Varejo 5.7% 4.7% Via Varejo 6.8% 5.3% Excludes revenue from intercompany transactions; Multivarejo + Assaí, including revenue from the leasing of commercial centers as from 2Q14. Prior periods were reclassified for comparison purposes; (3) Extra and Pão de Açúcar banners, includes revenue from the leasing of commercial centers as from 2Q14. Prior periods were reclassified for comparison purposes; Includes revenue from the commissions of marketplace, not considering the volume of goods; (5) Includes revenue from intercompany transactions; (6) Includes the food categories of Multivarejo and Assaí and excludes the non-food categories of Multivarejo; Includes the non-food categories of Multivarejo, Nova Pontocom and Via Varejo. Sales Performance - Consolidated Net sales revenue amounted to R$15.2 billion, increasing 13.4% on the prior-year period, driven by the opening of 116 new stores in the last 12 months and by the 9.5% growth in same-store sales. The quarter's results also benefited from a positive calendar impact of 110 basis points. A total of 25 stores were opened in the quarter, bringing the total number of new store openings in the first six months of the year to 46. Performance by category: ü Food: strong same-store sales growth of 9.7%; adjusted for the calendar effect, growth was still strong, at 7.8%. The best performing categories were grocery, beverages and seafood, all of which benefitted from the Easter holiday falling in the period this year. ü Non-food: growth of 9.3%, led by technology products, especially TVs and smartphones. 2 Food Businesses (Multivarejo + Assaí) ü Net sales revenue grew 14.5%, with 19 new stores opened in the period, of which 16 were neighborhood stores (including 15 Minimercados Extra and 1 Minuto Pão de Açúcar), 1 Pão de Açúcar, 1 Assaí and 1 drugstore. On a same-store basis, net sales revenue grew 8.3% and benefitted from the calendar effect. Adjusted for this effect, same-store sales grew 6.3% in the quarter. ü At Multivarejo , the best-performing banners in the quarter were Pão de Açúcar and Minimercado Extra, which maintained the positive trend of prior periods. Private-label brands continued to register robust growth to account already for over 10% of the business unit's sales. ü June marked the opening of the first Minuto Pão de Açúcar, a neighborhood store with approximately 300m² and a unique assortment and services to meet the needs of higher income customers. ü Assaí posted yet another quarter of strong net sales growth (35.8%), driven by solid same-store growth and the significant contribution from new store openings. The format's strategy continues to focus on expanding into strategic regions, such as Brazil’s Northeast, which already has 12 stores (over 15% of total stores). In the last 12 months, 11 new stores were added, three of which were opened in the first six months of 2014. In the last six months of this year, Assaí plans to accelerate the number of store openings. Nova Pontocom ü Business volume at Nova Pontocom, which includes direct sales and the volume of marketplace goods, grew approximately 41% in 2Q14 compared to 2Q13, driven by strong growth in site traffic, better conversion rates and the higher contribution to sales by the marketplace business, which in this quarter alone registered sales volume one and a half times higher than in the whole of last year. Via Varejo ü Net sales revenue amounted to R$5.5 billion, with total-store sales growing 8.0% and same-store sales growing 6.8%. ü In line with the trend observed in recent quarters, the top performing categories were smartphones and TVs. Six new stores were opened in the quarter, all under the Casas Bahia banner, bringing the total number of stores opened in the last 12 months to 45. 3 Operating Performance Consolidated (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 16,869 14,950 12.8% 33,506 29,964 11.8% Net Revenue 15,203 13,411 13.4% 30,212 26,821 12.6% Gross Profit 3,949 3,532 11.8% 7,708 7,041 9.5% Gross Margin 26.0% 26.3% -30 bps 25.5% 26.3% -80 bps Selling Expenses (2,522) (2,235) 12.8% (4,906) (4,494) 9.2% General and Administrative Expenses (324) (365) -11.3% (669) (768) -12.8% Equity Income 27 4 600.4% 49 13 284.7% Other Operating Revenue (Expenses) (65) (345) -81.2% (92) (358) -74.2% Total Operating Expenses (2,884) (2,941) -2.0% (5,619) (5,607) 0.2% % of Net Revenue 19.0% 21.9% -290 bps 18.6% 20.9% -230 bps Depreciation (Logistic) 24 18 -34.5% 50 37 -36.9% EBITDA 1,090 609 79.1% 2,139 1,471 45.4% EBITDA Margin 7.2% 4.5% 270 bps 7.1% 5.5% 160 bps Adjusted EBITDA 1,155 953 21.1% 2,232 1,829 22.0% Adjusted EBITDA Margin 7.6% 7.1% 50 bps 7.4% 6.8% 60 bps (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. The higher share of Nova Pontocom and Assaí in the Company’s sales mix contributed to the 30 basis point contraction in consolidated gross margin. Selling, general and administrative expenses as a ratio of net sales revenue continued the downward trend of recent quarters, decreasing from 19.4% in 2Q13 to 18.7% in 2Q14, which is explained by efficiency gains at Via Varejo, the continuation of the plan to adopt greater discipline in spending and the streamlining of processes at Multivarejo. EBITDA amounted to R$1.090 billion, increasing 79.1% from 2Q13. Adjusted for the line Other Operating Income (Expenses), EBITDA amounted to R$1.155 billion, increasing 21.1% on the prior-year period to outpace revenue growth. Adjusted EBITDA margin was 7.6%, which is explained by the margin gains at Via Varejo and Multivarejo. In the first six months of the year, which neutralizes the calendar effect, adjusted EBITDA grew by 22.0% to R$2.232 billion, with margin expanding from 6.8% in 1H13 to 7.4% in 1H14. 4 Multivarejo (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 7,034 6,456 9.0% 13,996 13,208 6.0% Net Revenue 6,465 5,915 9.3% 12,893 12,020 7.3% Gross Profit 1,803 1,639 10.0% 3,539 3,360 5.3% Gross Margin 27.9% 27.7% 20 bps 27.5% 28.0% -50 bps Selling Expenses (1,142) (1,002) 14.0% (2,229) (2,042) 9.1% General and Administrative Expenses (144) (186) -22.7% (303) (379) -20.1% Equity Income 19 3 622.4% 35 10 252.9% Other Operating Revenue (Expenses) (57) (261) -78.2% (92) (284) -67.7% Total Operating Expenses (1,323) (1,446) -8.5% (2,589) (2,696) -3.9% % of Net Revenue 20.5% 24.4% -390 bps 20.1% 22.4% -230 bps Depreciation (Logistic) 12 11 -9.7% 23 21 -10.2% EBITDA 492 204 141.5% 973 685 42.0% EBITDA Margin 7.6% 3.4% 420 bps 7.5% 5.7% 180 bps Adjusted EBITDA 549 465 18.2% 1,065 969 9.9% Adjusted EBITDA Margin 8.5% 7.9% 60 bps 8.3% 8.1% 20 bps (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. In 2Q14, Multivarejo maintained its efforts to increase price competitiveness with the aim of capturing market share. The gross margin expansion of 20 basis points mainly reflects the higher share of revenue from commercial centers, which were previously classified as selling expenses and, as of this quarter, are now classified as revenue. Moreover, note that since the strategy to increase sales competitiveness was begun in 2Q13, gross margin is now comparable between the periods. Selling, general and administrative expenses amounted to R$1.286 billion, increasing 8.2% from 2Q13 and lagging sales revenue growth in the period, due to the continued adoption of greater discipline in corporate expenses and the efficiency gains captured at stores. EBITDA amounted to R$492 million, with EBITDA margin of 7.6%. EBITDA adjusted by Other Operating Income (Expenses) amounted to R$549 billion, increasing 18.2% on the prior-year period to outpace sales revenue growth in the period. Adjusted EBITDA margin was 8.5%, expanding by 60 basis points from 2Q13. In the first six months of the year, which neutralizes the calendar effect, adjusted EBITDA amounted to R$1.065 billion, growing by 9.9% to outpace sales revenue growth in the period. 5 Assaí (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 2,099 1,558 34.7% 4,070 2,985 36.4% Net Revenue 1,947 1,434 35.8% 3,778 2,738 38.0% Gross Profit 270 200 34.6% 513 375 36.6% Gross Margin 13.9% 14.0% -10 bps 13.6% 13.7% -10 bps Selling Expenses (184) (136) 35.9% (354) (259) 36.8% General and Administrative Expenses (20) (17) 17.5% (40) (33) 21.9% Other Operating Revenue (Expenses) 0 1 -93.4% (0) 1 - Total Operating Expenses (204) (152) 34.8% (395) (291) 35.8% % of Net Revenue 10.5% 10.6% -10 bps 10.4% 10.6% -20 bps Depreciation (Logistic) 1 0 N/A 1 0 N/A EBITDA 66 49 35.4% 119 85 40.4% EBITDA Margin 3.4% 3.4% 0 bps 3.2% 3.1% 10 bps Adjusted EBITDA 66 48 38.6% 119 84 42.7% Adjusted EBITDA Margin 3.4% 3.3% 10 bps 3.2% 3.1% 10 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. In line with recent quarters, Assaí posted net sales revenue growth of 35.8% to R$1.947 billion, driven by solid same-store sales growth and the significant contribution from the expansion in the store network . In the last 12 months, 11 new stores were added, three of which were opened in the first six months of 2014. In the last six months of this year, Assaí plans to accelerate the number of store openings. EBITDA amounted to R$66 million in the quarter, advancing 35.4% from 2Q13, which is in line with sales revenue growth in the period . Despite the investments in price competitiveness, the higher expenses to support the strong expansion plan and the stores still in the maturation phase, EBITDA margin was 3.4%, unchanged from the level in 2Q13. In the first six months of 2014, EBITDA amounted to R$119 million, increasing 40.4% on the prior-year period to outpace gross sales revenue growth in the period. EBITDA margin expanded by 10 basis points to 3.2% due to operational efficiency gains. The decrease in operating expenses as a ratio of net sales revenue surpassed by 10 basis points the contraction in gross margin in the six-month period. 6 Via Varejo + Nova Pontocom (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 7,736 6,936 11.5% 15,440 13,771 12.1% Net Revenue 6,791 6,062 12.0% 13,541 12,062 12.3% Gross Profit 1,876 1,692 10.8% 3,656 3,306 10.6% Gross Margin 27.6% 27.9% -30 bps 27.0% 27.4% -40 bps Selling Expenses (1,196) (1,098) 9.0% (2,323) (2,192) 5.9% General and Administrative Expenses (160) (162) -1.4% (326) (355) -8.4% Equity Income 8 1 552.3% 14 3 392.9% Other Operating Revenue (Expenses) (8) (85) -90.6% (1) (76) -99.3% Total Operating Expenses (1,356) (1,344) 0.9% (2,635) (2,621) 0.5% % of Net Revenue 20.0% 22.2% -220 bps 19.5% 21.7% -220 bps Depreciation (Logistic) 12 8 -60.7% 26 16 66.3% EBITDA 532 356 49.3% 1,047 701 49.4% EBITDA Margin 7.8% 5.9% 190 bps 7.7% 5.8% 190 bps Adjusted EBITDA 540 441 22.3% 1,048 776 34.9% Adjusted EBITDA Margin 7.9% 7.3% 60 bps 7.7% 6.4% 130 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Net sales revenue in 2Q14 grew by 12.0% to R$6.8 billion. The strong growth in the quarter enabled Nova Pontocom to increase its share in the sales mix. EBITDA amounted to R$532 million, increasing 49.3% from 2Q13. Adjusted EBITDA excluding other operating income and expenses amounted to R$540 million, increasing 22.3% from 2Q13, with EBITDA margin expanding from 7.3% to 7.9%. This result was achieved despite the lower gross margin in the period and was driven by the change in the sales mix and particularly by the continued efficiency gains, such as in logistics and processes at stores, and the streamlining of corporate, telephony and IT expenses. Selling, general and administrative expenses as a ratio of net revenue decreased by 80 basis points in 2Q14 (20.0%) compared to 2Q13 (20.8%). In the first six months of the year, adjusted EBITDA amounted R$1.048 million, increasing 34.9% from the prior-year period. Adjusted EBITDA margin increased to 7.7%, an improvement of 130 basis points. 7 Indebtedness Consolidated (R$ million) Short Term Debt Loans and Financing (1,054) (1,083) Debentures (1,380) (1,029) Long Term Debt Loans and Financing (1,673) (1,649) Debentures (1,600) (2,896) Total Gross Debt Cash Net Cash (Debt) EBITDA Net Debt / EBITDA 0.07x 0.44x Payment Book - Short Term (2,624) (2,463) Payment Book - Long Term (122) (108) Net Debt with payment book Net Debt with Payment Book / EBITDA 0.69x 1.16x (1) EBITDA f or t he last 12 mont hs. Net debt declined by R$1.270 billion from the balance at the end of June 2013, mainly due to the following factors: · Higher cash flow from operating activities; · Improvement in working capital needs; · Inflow of the net proceeds from Via Varejo's public share offering. As a result, the Net Debt/EBITDA ratio decreased from 0.44x to 0.07x. Net debt including the payment book operation amounted to R$3.074 billion, a reduction of R$1.094 million from the balance at the end of June 2013. The Net Debt/EBITDA ratio including the payment book operation ended the quarter at 0.69x, down significantly from the ratio at the end of 2Q13. 8 Financial Result Consolidated (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Financial Revenue 154 128 20.3% 333 271 23.0% Financial Expenses (515) (428) 20.5% (1,033) (825) 25.3% Net Financial Revenue (Expenses) 20.5% 26.4% % of Net Revenue 2.4% 2.2% 20 bps 2.3% 2.1% 20 bps Charges on Net Bank Debt (62) (57) 8.1% (107) (109) -1.9% Cost of Discount of Receivables of Payment Book (84) (62) 34.2% (164) (123) 33.4% Cost of Discount of Receivables of Credit Card (182) (140) 29.9% (364) (260) 40.4% Restatement of Other Assets and Liabilities (34) (40) -15.7% (64) (62) 3.7% Net Financial Revenue (Expenses) 20.5% 26.4% The increase of 20.5% in the net financial expense of R$361 million in the quarter lagged the cumulative increase of 40.2% in interest rates (CDI) in the period. As a ratio of net revenue, the net financial expense increased from 2.2% in 2Q13 to 2.4% in 2Q14. The main variations in net financial (income) expenses were: · R$5 million in net debt charges , which increased 8.1% driven by the higher interest rates (CDI) in the quarter, which was offset by the reduction in net debt from a year earlier. · Increase of R$22 million or 34.2% in the cost of sales of payment book receivables , which corresponded to 0.6% of net sales in 2Q14, compared to 0.5% in 2Q13 , due to higher interest rates. · Increase of R$42 million or 29.9% in cost of sales of credit card receivables , mainly due to higher interest rates. Note that all the following variations lagged the increase in the CDI rate in the period. Total sales of receivables (cards and payment books) in 2Q14 increased by approximately 2.7% to R$8.7 billion. 9 Net Income Consolidated (R$ million) 2Q14 2Q13 Δ% 1H14 1H13 Δ% EBITDA 79.1% 45.4% Depreciation (Logistic) (24) (18) 34.5% (50) (37) 36.9% Depreciation and Amortization (191) (195) -2.0% (383) (390) -1.9% Net Financial Revenue (Expenses) (361) (300) 20.5% (700) (554) 26.4% Income Before Income Tax 513 96 435.9% 1,006 490 105.3% Income Tax (154) (19) 723.9% (310) (138) 124.5% Company's net income 77 365.7% 97.8% Net Margin 2.4% 0.6% 180 bps 2.3% 1.3% 100 bps Net Income - Controlling Shareholders 42 527.9% 82.4% Net Margin - Controllings Shareholders 1.7% 0.3% 140 bps 1.7% 1.0% 70 bps Total Nonrecurring -81.2% -74.2% Income Tax from Nonrecurring 16 99 -83.9% 20 100 -80.4% Adjusted Net Income 26.3% 26.1% Adjusted Net Margin 2.7% 2.4% 30 bps 2.5% 2.3% 20 bps (1) Adjusted Net Income by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Net income amounted to R$358 million in 2Q14, with net margin of 2.4%. Net Income adjusted by Other Operating Income and Expenses amounted to R$407 million, an increase of 26.3% from the prior-year period, which reflects the operational improvements captured in the Company's business units. 10 Simplified Cash Flow Statement Consolidated (R$ million) 2Q14 2Q13 1H14 1H13 Cash Balance at beginning of period Cash Flow from operating activities EBITDA 1,090 609 2,139 1,471 Cost of Sale of Receivables (265) (202) (529) (383) Working Capital 233 165 (2,054) (584) Assets and Liabilities Variation 34 315 (277) 98 Cash flow from investment activities Net Investment (296) (491) (561) (783) Aquisition and Others (0) 8 (0) 8 Change on net cash after investments Cash Flow from financing activities Dividends payments and others (186) (201) (186) (201) Net Proceeds (603) (1,168) (1,543) (1,676) Change on net cash 5 Cash Balance at end of period Net debt On June 30, 2014, the cash position stood at R$5.356 billion, or virtually stable in comparison with the start of the quarter. The main variations are explained by the operational improvements at business units, the greater discipline adopted in investment activities and the lower level of borrowing in the period. Another highlight was the improvement in the Company’s working capital needs, especially in the account inventories, which decreased from 54 days to 51 days . In days of COGS. 11 Capital Expenditure Consolidated Food Businesses Via Varejo + Nova Pontocom (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ New stores and land acquisition 114 201 -43.2% 222 401 -44.7% 87 184 -53.0% 27 17 62.5% Store renovations and conversions 60 118 -48.9% 130 239 -45.4% 46 80 -42.8% 14 37 -62.0% Infrastructure and Others 143 132 8.4% 242 202 19.6% 78 104 -25.6% 66 28 136.0% Non-cash Effect Financing and Leasing Assets (6) 68 - (6) (15) -58.2% (6) 68 - Total -40.0% -29.0% -53.3% 82 30.8% Consolidated capital expenditure amounted to R$311 million in 2Q14, of which 66% was invested in Food Businesses (Multivarejo + Assaí) and 34% was invested in Via Varejo and Nova Pontocom. In 2Q14, a total of 19 new stores were delivered (15 Minimercado Extra, 1 Minuto Pão de Açúcar, 1 Pão de Açúcar, 1 Assaí and 1 drugstore). In addition to the stores at Food Businesses (Multivarejo +Assaí), another 6 new stores were opened at Via Varejo in the period, all of which under the Casas Bahia banner. The reduction in capital expenditure in 2014 compared to 2013 is in line with the strategy to optimize investments, which has resulted in a reduction in capital expenditure per square meter, among other initiatives. The Company expect to invest R$1.9 billion in line with the previous year, however with a larger number of stores opening due to these optimizations. Dividends The meeting of the Board of Directors held on July 22, 2014 approved the distribution of interim dividends based on the net income recorded on the balance sheet of July 31, 2014, in the amount of R$35.8 million, which corresponds to R$0.14 per preferred share and R$0.127272 per common share. Shareholders of record on August 1, 2014 will be entitled to the payment. As of August 4, 2014, the shares will trade ex-dividends. The dividends will be paid on August 13, 2014. CADE In compliance with the Settlement ( Termo de Compromisso de Desempenho - TCD ) entered into with Brazil's antitrust agency CADE ( Conselho Administrativo de Defesa Econômica ) after the merger of Ponto Frio and Casas Bahia, Via Varejo closed 32 stores in 2Q14. 12 Appendix I - Definitions used in this document Company’s Business Units: The Company’s business is divided into four units - food retail, cash and carry, electronics and home appliance retail (brick and mortar) and e-commerce – grouped as follows Same-store sales: The basis for calculating same-store sales is defined by the sales registered in stores open for at least 12 consecutive months. Acquisitions are not included in the same-store calculation base in their first 12 months of operation. Growth and changes: The growth and changes presented in this document refer to variations in comparison with the same period of the previous year, except where stated otherwise. EBITDA: As of 4Q12, the results of Equity Income and Other Operating Income (Expenses) were included together with Total Operating Expenses in the calculation of EBITDA. This means that the calculation of EBITDA complies with Instruction 527 issued by the Securities and Exchange Commission of Brazil (CVM) on October 4, 2012. As from 1Q13, the depreciation recognized in the cost of goods sold, which essentially consists of the depreciation of distribution centers, began to be specified in the calculation of EBITDA. Adjusted EBITDA: Measure of profitability calculated by excluding Other Operating Income and Expenses from EBITDA. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. Adjusted net income: Measure of profitability calculated as net income excluding Other Operating Income and Expenses and discounting the effects from Income and Social Contribution Taxes. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. 13 BALANCE SHEET ASSETS Consolidated Food Businesses (R$ million) Current Assets Cash and Marketable Securities 5,379 5,374 5,060 2,307 2,431 2,707 Accounts Receivable 2,497 2,410 2,501 158 222 326 Credit Cards 273 189 343 58 76 191 Payment book 2,259 2,245 2,127 - - - Sales Vouchers and Others 174 167 230 79 111 119 Allowance for Doubtful Accounts (231) (227) (214) (1) (1) (0) Resulting from Commercial Agreements 22 36 15 22 36 15 Inventories 6,464 7,166 5,896 3,468 3,785 2,992 Recoverable Taxes 760 760 958 174 149 317 Noncurrent Assets for Sale 26 41 51 8 24 25 Expenses in Advance and Other Accounts Receivables 544 630 443 292 320 199 Noncurrent Assets Long-Term Assets 4,549 4,440 4,716 2,483 2,425 2,806 Accounts Receivables 97 103 99 - - - Payment Book 106 112 99 - - - Others - - 8 - - - Allowance for Doubtful Accounts (9) (9) (8) - - - Inventories 172 172 172 172 172 172 Recoverable Taxes 1,583 1,532 1,258 371 382 261 Financial Instruments - - 361 - - 361 Deferred Income Tax and Social Contribution 870 918 1,057 351 358 387 Amounts Receivable from Related Parties 204 167 199 395 306 314 Judicial Deposits 883 844 950 528 530 714 Expenses in Advance and Others 738 704 619 666 676 596 Investments 359 331 374 243 223 280 Property and Equipment 9,187 9,107 8,506 7,913 7,866 7,485 Intangible Assets 5,699 5,698 4,897 4,735 4,752 4,761 TOTAL ASSETS LIABILITIES Consolidated Food Businesses Current Liabilities Suppliers 6,753 7,005 5,857 2,936 3,019 2,716 Loans and Financing 1,054 901 1,083 997 838 1,005 Payment Book (CDCI) 2,624 2,667 2,463 - - - Debentures 1,380 691 1,029 962 275 1,016 Payroll and Related Charges 850 781 776 412 388 397 Taxes and Social Contribution Payable 769 720 728 326 293 282 Dividends Proposed 1 152 1 1 151 1 Financing for Purchase of Fixed Assets 46 35 102 46 35 102 Rents 66 70 48 66 70 48 Acquisition of Companies 72 70 68 72 70 68 Debt with Related Parties 23 25 49 395 361 426 Advertisement 71 71 82 32 35 47 Provision for Restructuring 4 23 3 4 23 3 Advanced Revenue 141 131 85 35 35 9 Others 741 953 935 215 261 451 Long-Term Liabilities Loans and Financing 1,673 2,000 1,649 1,517 1,840 1,637 Payment Book (CDCI) 122 126 108 - - - Debentures 1,600 2,399 2,896 1,200 1,999 2,096 Financing for Purchase of Assets 8 8 - 8 8 - Acquisition of Companies 118 113 163 118 113 163 Deferred Income Tax and Social Contribution 1,042 1,061 1,111 1,039 1,058 1,108 Tax Installments 974 1,054 1,109 936 1,015 1,068 Provision for Contingencies 1,346 1,201 1,078 831 798 869 Advanced Revenue 483 514 441 108 120 40 Others 85 107 116 85 107 115 Shareholders' Equity Capital 6,786 6,780 6,759 5,059 5,125 5,077 Capital Reserves 257 251 214 257 251 214 Profit Reserves 2,952 2,725 1,801 2,952 2,725 1,801 Minority Interest 3,418 3,323 2,647 1,171 1,182 1,138 TOTAL LIABILITIES 14 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom R$ - Million 2Q14 2Q13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ Gross Revenue 12.8% 14.0% 9.0% 34.7% 11.5% Net Revenue 13.4% 14.5% 9.3% 35.8% 12.0% Cost of Goods Sold 13.9% 15.0% 9.0% 35.9% 12.4% Depreciation (Logistic) (24) (18) 34.5% (12) (11) 15.8% (12) (11) 9.7% (1) (0) N/A (12) (8) 60.7% Gross Profit 11.8% 12.7% 10.0% 34.6% 10.8% Selling Expenses (2,522) (2,235) 12.8% (1,326) (1,138) 16.6% (1,142) (1,002) 14.0% (184) (136) 35.9% (1,196) (1,098) 9.0% General and Administrative Expenses (324) (365) -11.3% (164) (203) -19.3% (144) (186) -22.7% (20) (17) 17.5% (160) (162) -1.4% Equity Income 27 4 600.4% 19 3 622.4% 19 3 622.4% - - - 8 1 552.3% Other Operating Revenue (Expenses) (65) (345) -81.2% (57) (260) -78.1% (57) (261) -78.2% 0 1 -93.4% (8) (85) -90.6% Total Operating Expenses -2.0% -4.4% -8.5% 34.8% 0.9% Depreciation and Amortization (191) (195) -2.0% (154) (161) -4.3% (135) (148) -8.6% (19) (13) 43.4% (37) (34) 9.3% Earnings before interest and Taxes - EBIT 121.1% 81 385.2% 45 664.8% 46 36 30.6% 53.3% Financial Revenue 154 128 20.3% 80 83 -3.0% 76 77 -1.0% 4 6 -29.8% 92 53 71.4% Financial Expenses (515) (428) 20.5% (223) (212) 5.1% (206) (202) 1.7% (17) (10) 74.6% (310) (224) 38.6% Net Financial Revenue (Expenses) 20.5% 10.3% 3.4% 223.6% 28.3% Income Before Income Tax 96 435.9% - - 33 32 6.0% 83.0% Income Tax (154) (19) 723.9% (67) 30 - (56) 41 - (11) (11) 3.8% (88) (49) 79.5% Net Income - Company 77 365.7% - - 22 21 7.1% 95 84.7% Minority Interest - Noncontrolling 94 35 169.9% -14.1% -14.1% - - - 48 120.8% Net Income - Controlling Shareholders 42 527.9% - - 22 21 7.1% 71 48 48.8% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 79.1% 121.0% 141.5% 66 49 35.4% 49.3% Adjusted EBITDA 21.1% 20.1% 18.2% 66 48 38.6% 22.3% % of Net Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom 2Q14 2Q13 2Q14 2Q13 2Q14 2Q13 2Q14 2Q13 2Q14 2Q13 Gross Profit 26.0% 26.3% 24.6% 25.0% 27.9% 27.7% 13.9% 14.0% 27.6% 27.9% Selling Expenses 16.6% 16.7% 15.8% 15.5% 17.7% 16.9% 9.5% 9.5% 17.6% 18.1% General and Administrative Expenses 2.1% 2.7% 1.9% 2.8% 2.2% 3.1% 1.0% 1.2% 2.4% 2.7% Equity Income 0.2% 0.0% 0.2% 0.0% 0.3% 0.0% 0.0% 0.0% 0.1% 0.0% Other Operating Revenue (Expenses) 0.4% 2.6% 0.7% 3.5% 0.9% 4.4% 0.0% 0.1% 0.1% 1.4% Total Operating Expenses 19.0% 21.9% 18.2% 21.7% 20.5% 24.4% 10.5% 10.6% 20.0% 22.2% Depreciation and Amortization 1.3% 1.5% 1.8% 2.2% 2.1% 2.5% 1.0% 0.9% 0.5% 0.6% EBIT 5.7% 2.9% 4.7% 1.1% 5.3% 0.8% 2.4% 2.5% 7.1% 5.2% Net Financial Revenue (Expenses) 2.4% 2.2% 1.7% 1.8% 2.0% 2.1% 0.7% 0.3% 3.2% 2.8% Income Before Income Tax 3.4% 0.7% 3.0% 0.7% 3.3% 1.4% 1.7% 2.2% 3.9% 2.4% Income Tax 1.0% 0.1% 0.8% 0.4% 0.9% 0.7% 0.6% 0.8% 1.3% 0.8% Net Income - Company 2.4% 0.6% 2.2% -0.3% 2.5% -0.7% 1.1% 1.4% 2.6% 1.6% Minority Interest - noncontrolling 0.6% 0.3% 0.1% 0.2% 0.2% 0.2% 0.0% 0.0% 1.5% 0.8% Net Income - Controlling Shareholders 1.7% 0.3% 2.3% 0.1% 2.6% 0.4% 1.1% 1.4% 1.0% 0.8% EBITDA 7.2% 4.5% 6.6% 3.4% 7.6% 3.4% 3.4% 3.4% 7.8% 5.9% Adjusted EBITDA 7.6% 7.1% 7.3% 7.0% 8.5% 7.9% 3.4% 3.3% 7.9% 7.3% (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2)Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 15 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom R$ - Million 1H14 1H13 ? 1H14 1H13 ? 1H14 1H13 ? 1H14 1H13 ? 1H14 1H13 ? Gross Revenue 11.8% 11.6% 6.0% 36.4% 12.1% Net Revenue 12.6% 13.0% 7.3% 38.0% 12.3% Cost of Goods Sold 13.7% 14.5% 8.0% 38.1% 12.8% Depreciation (Logistic) (50) (37) 36.9% (24) (21) 14.7% (23) (21) 10.2% (1) (0) N/A (26) (16) 66.3% Gross Profit 9.5% 8.5% 5.3% 36.6% 10.6% Selling Expenses (4,906) (4,494) 9.2% (2,583) (2,301) 12.3% (2,229) (2,042) 9.1% (354) (259) 36.8% (2,323) (2,192) 5.9% General and Administrative Expenses (669) (768) -12.8% (344) (412) -16.7% (303) (379) -20.1% (40) (33) 21.9% (326) (355) -8.4% Equity Income 49 13 284.7% 35 10 252.9% 35 10 252.9% - - - 14 3 392.9% Other Operating Revenue (Expenses) -74.2% -67.5% -67.7% 1 - -99.3% Total Operating Expenses 0.2% -0.1% -3.9% 35.8% 0.5% Depreciation and Amortization (383) (390) -1.9% (308) (321) -4.1% (271) (296) -8.4% (37) (25) 45.7% (74) (69) 8.3% Earnings before interest and Taxes - EBIT 63.4% 77.6% 84.3% 81 59 36.5% 53.6% Financial Revenue 333 271 23.0% 182 177 2.8% 173 166 4.7% 9 11 -24.3% 178 107 67.1% Financial Expenses (1,033) (825) 25.3% (456) (415) 10.1% (422) (395) 7.0% (34) (20) 72.4% (604) (423) 42.7% Net Financial Revenue (Expenses) (700) (554) 26.4% (274) (237) 15.6% (249) (229) 8.7% (25) (8) 203.9% (426) (317) 34.5% Income Before Income Tax 105.3% 155.1% 208.5% 56 51 9.1% 73.7% Income Tax (310) (138) 124.5% (131) (33) 300.8% (112) (15) 663.0% (19) (18) 5.6% (178) (105) 69.4% Net Income - Company 97.8% 124.8% 154.8% 37 33 11.0% 76.1% Minority Interest - Noncontrolling 189 74 156.4% (17) (24) -28.8% (17) (24) -28.8% - - - 206 97 111.1% Net Income - Controlling Shareholders 82.4% 104.6% 125.4% 37 33 11.0% 97 41.0% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 45.4% 41.8% 42.0% 85 40.4% 49.4% Adjusted EBITDA 22.0% 12.5% 9.9% 84 42.7% 34.9% % Net Sales Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom 1H14 1H13 1H14 1H13 1H14 1H13 1H14 1H13 1H14 1H13 Gross Profit 25.5% 26.3% 24.3% 25.3% 27.5% 28.0% 13.6% 13.7% 27.0% 27.4% Selling Expenses 16.2% 16.8% 15.5% 15.6% 17.3% 17.0% 9.4% 9.5% 17.2% 18.2% General and Administrative Expenses 2.2% 2.9% 2.1% 2.8% 2.4% 3.2% 1.1% 1.2% 2.4% 2.9% Equity Income 0.2% 0.0% 0.2% 0.1% 0.3% 0.1% 0.0% 0.0% 0.1% 0.0% Other Operating Revenue (Expenses) 0.3% 1.3% 0.6% 1.9% 0.7% 2.4% 0.0% 0.0% 0.0% 0.6% Total Operating Expenses 18.6% 20.9% 17.9% 20.2% 20.1% 22.4% 10.4% 10.6% 19.5% 21.7% Depreciation and Amortization 1.3% 1.5% 1.8% 2.2% 2.1% 2.5% 1.0% 0.9% 0.5% 0.6% EBIT 5.6% 3.9% 4.6% 2.9% 5.3% 3.1% 2.1% 2.2% 7.0% 5.1% Net Financial Revenue (Expenses) 2.3% 2.1% 1.6% 1.6% 1.9% 1.9% 0.7% 0.3% 3.1% 2.6% Income Before Income Tax 3.3% 1.8% 2.9% 1.3% 3.3% 1.2% 1.5% 1.9% 3.8% 2.5% Income Tax 1.0% 0.5% 0.8% 0.2% 0.9% 0.1% 0.5% 0.7% 1.3% 0.9% Net Income - Company 2.3% 1.3% 2.1% 1.1% 2.5% 1.0% 1.0% 1.2% 2.5% 1.6% Minority Interest - noncontrolling 0.6% 0.3% 0.1% 0.2% 0.1% 0.2% 0.0% 0.0% 1.5% 0.8% Net Income - Controlling Shareholders 1.7% 1.0% 2.2% 1.2% 2.6% 1.2% 1.0% 1.2% 1.0% 0.8% EBITDA 7.1% 5.5% 6.6% 5.2% 7.5% 5.7% 3.2% 3.1% 7.7% 5.8% Adjusted EBITDA 7.4% 6.8% 7.1% 7.1% 8.3% 8.1% 3.2% 3.1% 7.7% 6.4% (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2) Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 16 STATEMENT OF CASH FLOW (R$ million) Consolidated Net Income for the period Adjustment for Reconciliation of Net Income Deferred Income Tax 63 (5) Gain on disposal of fixed assets 24 14 Depreciation and Amortization 433 427 Interests and Exchange Variation 588 464 Adjustment to Present Value 0 2 Equity Income (49) (13) Provision for Contingencies 181 288 Provision for low and losses of fixed assets 0 3 Share-Based Compensation 24 24 Allowance for Doubtful Accounts 215 216 Net profit/loss on shareholder interest (2) (16) Net gains (losses) resulting from dilution of equity interest - - Swap revenue 24 (31) Deferred Revenue - 188 Asset (Increase) Decreases Accounts Receivable (180) (77) Inventories (80) (136) Taxes recoverable (27) (146) Related Parties (39) (83) Other assets - (23) Swap revenue 30 - Judicial Deposits (55) (156) Liability (Increase) Decrease Suppliers (1,794) (371) Payroll and Charges 54 47 Taxes and Social Contribuitions Payable (307) (155) Legal proceedings (47) (21) Taxes and Contribuitions (473) (189) Net cash generated from (used in) operating activities CASH FLOW FROM INVESTMENT AND FINANCING ACTIVITIES Consolidated (R$ million) Increase of Capital in Subsidiaries (0) - Net Cash Acquisition Acquisition of Property and Equipment (503) (768) Increase Intangible Assets (84) (59) Sales of Property and Equipment 26 44 Net cash flow investment activities Cash flow from financing activities Increase (Decrease) of Capital 22 11 Companies Acquisition (7) - Funding and Refinancing 2,756 2,408 Payments (3,633) (3,782) Interest Paid (680) (313) Dividend Payments (186) (201) Net Cash Generated from (used in) Financing Activities Cash and cash equivalents at the beginning of the year 8,367 7,086 Cash and cash equivalents at the end of the year 5,356 5,037 Change in cash and cash equivalents 17 BREAKDOWN OF GROSS SALES BY BUSINESS (R$ million) 2Q14 % 2Q13 % Δ 1H14 % 1H13 % Δ Pão de Açucar 1,681 10.0% 1,468 9.8% 14.5% 3,300 9.8% 2,977 9.9% 10.8% Extra Hiper 3,515 20.8% 3,292 22.0% 6.8% 6,996 20.9% 6,803 22.7% 2.8% Minimercado Extra 157 0.9% 108 0.7% 45.1% 307 0.9% 201 0.7% 53.2% Minuto Pão de Açucar 0 0.0% - - - 0 0.0% - - - Extra Supermercado 1,243 7.4% 1,169 7.8% 6.3% 2,504 7.5% 2,405 8.0% 4.1% Assaí 2,099 12.4% 1,558 10.4% 34.7% 4,070 12.1% 2,985 10.0% 36.4% Other Businesses 437 2.6% 418 2.8% 4.5% 888 2.7% 822 2.7% 8.0% Food Businesses 9,133 54.1% 8,014 53.6% 14.0% 18,066 53.9% 16,193 54.0% 11.6% Pontofrio 1,428 8.5% 1,433 9.6% -0.3% 2,930 8.7% 2,916 9.7% 0.5% Casas Bahia 4,844 28.7% 4,441 29.7% 9.1% 9,579 28.6% 8,841 29.5% 8.3% Nova Pontocom 1,464 8.7% 1,062 7.1% 37.8% 2,930 8.7% 2,014 6.7% 45.5% Via Varejo + Nova Pontocom 7,736 45.9% 6,936 46.4% 11.5% 15,440 46.1% 13,771 46.0% 12.1% Consolidated 16,869 100.0% 14,950 100.0% 12.8% 33,506 100.0% 29,964 100.0% 11.8% (1) Includes Delivery sales. (2) Includes Gas Station, Drugstores sales and revenues from the leasing of commercial galleries. BREAKDOWN OF NET SALES BY BUSINESS (R$ million) 2Q14 % 2Q13 % Δ 1H14 % 1H13 % Δ Pão de Açucar 1,541 10.1% 1,341 10.0% 14.9% 3,030 10.0% 2,701 10.1% 12.2% Extra Hiper 3,179 20.9% 2,973 22.2% 6.9% 6,344 21.0% 6,100 22.7% 4.0% Minimercado Extra 148 1.0% 102 0.8% 44.9% 290 1.0% 188 0.7% 54.0% Minuto Pão de Açucar 0 0.0% - - - 0 0.0% - - - Extra Supermercado 1,167 7.7% 1,087 8.1% 7.3% 2,356 7.8% 2,221 8.3% 6.0% Assaí 1,947 12.8% 1,434 10.7% 35.8% 3,778 12.5% 2,738 10.2% 38.0% Other Businesses 430 2.8% 412 3.1% 4.3% 874 2.9% 809 3.0% 7.9% Food Businesses 8,412 55.3% 7,349 54.8% 14.5% 16,671 55.2% 14,758 55.0% 13.0% Pontofrio 1,257 8.3% 1,246 9.3% 0.9% 2,567 8.5% 2,535 9.5% 1.3% Casas Bahia 4,251 28.0% 3,866 28.8% 10.0% 8,383 27.7% 7,721 28.8% 8.6% Nova Pontocom 1,283 8.4% 949 7.1% 35.1% 2,591 8.6% 1,806 6.7% 43.4% Via Varejo + Nova Pontocom 6,791 44.7% 6,062 45.2% 12.0% 13,541 44.8% 12,062 45.0% 12.3% Consolidated 15,203 100.0% 13,411 100.0% 13.4% 30,212 100.0% 26,821 100.0% 12.6% (1) Includes Delivery sales. (2) Includes Gas Station, Drugstores sales and revenues from the leasing of commercial galleries. SALES BREAKDOWN (% of Net Sales) Consolidated Food Businesses 2Q14 2Q13 1H14 1H13 2Q14 2Q13 1H14 1H13 Cash 40.8% 41.1% 41.8% 41.8% 52.0% 52.9% 52.7% 53.3% Credit Card 49.2% 48.5% 48.4% 48.1% 39.2% 38.8% 38.6% 38.5% Food Voucher 5.0% 4.4% 4.8% 4.4% 8.8% 8.2% 8.6% 8.1% Credit 5.1% 6.0% 5.1% 5.7% 0.0% 0.1% 0.0% 0.1% Post-Dated Checks 0.0% 0.0% 0.0% 0.0% 0.0% 0.1% 0.0% 0.1% Payment Book 5.1% 5.9% 5.1% 5.7% - 18 STORE OPENINGS/CLOSINGS BY BANNER 03/31/2014 Opened Closed Converted 06/30/2014 Pão de Açúcar 166 1 (1) - 166 Extra Hiper 141 - (1) (3) 137 Extra Supermercado 213 - (1) 1 213 Minimercado Extra 168 15 (2) 2 183 Minuto Pão de Açucar - 1 - - 1 Assaí 77 1 - - 78 Other Business 242 1 (1) - 242 Gas Station 83 - - - 83 Drugstores 1 (1) - Food Businesses 19 - Pontofrio 393 - (32) - 361 Casas Bahia 608 6 (3) - 611 Consolidated 25 - Sales Area ('000 m 2 ) Food Businesses 1,694 1,697 Consolidated 2,781 2,765 # of employees ('000) 19 2Q14 Results Conference Call and Webcast Wednesday, July 24, 2014 11:00 a.m. (Brasília) | 10:00 a.m. (New York) | 3:00 p.m. (London) Conference call in Portuguese (original language) +55 (11) 2188-0155 Conference call in English (simultaneous translation) +1 (646) 843-6054 Webcast: http://www.gpari.com.br Replay +55 (11) 2188-0155 Access code for Portuguese audio: GPA Access code for English audio: GPA http://www.gpari.com.br Investor Relations Contacts GPA Tel: 55 (11) 3886-0421 Fax: 55 (11) 3884-2677 gpa.ri@gpabr.com www.gpari.com.br Via Varejo Tel: 55 (11) 4225-8668 Fax: 55 (11) 4225-9596 ri@viavarejo.com.br www.viavarejo.com.br/ri The individual and parent company financial statements are presented in accordance with IFRS and the accounting practices adopted in Brazil and refer to the second quarter of 2014 (2Q14), except where stated otherwise, with comparisons in relation to the prior-year period. Any and all non-accounting information or information based on non-accounting figures have not been reviewed by the independent auditors. The calculation of "EBITDA" is based on earnings before interest, taxes, depreciation and amortization. The base used to calculate "same-store" gross sales revenue is determined by the sales made in stores open for at least 12 consecutive months and that did not remain closed for seven or more consecutive days in the period. Acquisitions in their first 12 months of operation are not included in the same-store calculation base. GPA adopts the IPCA consumer price index as its benchmark inflation index, which is also used by the Brazilian Supermarkets Association (ABRAS), since it more accurately reflects the mix of products and brands sold by the Company. The IPCA in the 12 months ended June 2014 was 6.52%. About GPA: GPA is Brazil’s largest retailer, with a distribution network comprising approximately 2,000 points of sale as well as electronic channels. Established in 1948 in São Paulo, it maintains a head office in the city and operations in 19 Brazilian states and the Federal District of Brasília. With a strategy of focusing its decisions on the customer and better serving them based on their consumer profile in the wide variety of shopping experiences it offers, GPA adopts a multi-business and multi-channel platform with brick-and-mortar stores and e-commerce operations divided into five business units: Multivarejo, which operates the supermarket, hypermarket and neighborhood store formats, as well as fuel stations and drugstores, under the Pão de Açúcar and Extra banners; Assaí, which operates in the cash and carry store segment; Via Varejo, with brick and mortar electronics and home appliance stores under the Casas Bahia and Pontofrio banners; Nova Pontocom, with e-commerce operations through the sites pontofrio.com, casasbahia.com.br, extra.com.br, barateiro.com, partiuviagens.com.br and eHub.com.br; and GPA Malls, which is responsible for managing the Group's real estate assets, expansion projects and new store openings. Disclaimer: Statements contained in this release relating to the business outlook of the Company, projections of operating/financial results, the growth potential of the Company and the market and macroeconomic estimates are mere forecasts and were based on the expectations of Management in relation to the Company’s future. These expectations are highly dependent on changes in the market, Brazil’s general economic performance, the industry and international markets, and are thus subject to change. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:July 24, 2014 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
